Citation Nr: 0001027	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-42 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from August 1948 
to May 1970.  

Previously, in June 1998, the Board of Veterans' Appeals 
(Board) remanded this case to the Wilmington, Delaware, 
regional office (RO) for further evidentiary development. 


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1996, on account 
of acute respiratory failure which resulted from a lung tumor.  
Advanced chronic obstructive pulmonary disease and 
cerebrovascular accident also played a role in the veteran's 
demise.  Hypertensive vascular disease was a significant 
condition contributing to the cause of the veteran's death.  

2.  Service-connected hypertensive cardiovascular disease was 
of such a nature that it had a material influence in 
accelerating the veteran's demise.  


CONCLUSION OF LAW

The veteran's service-connected hypertensive cardiovascular 
disease was a contributory cause of his death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (1999).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (1999).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (1999).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Additionally, where a veteran 
served continuously 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a 
malignant tumor, or brain hemorrhage, or brain thrombosis 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such a 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

In the present case, the certificate of death indicates that 
the veteran died on January [redacted], 1996, on account of 
acute respiratory failure which resulted from a lung tumor.  
Advanced chronic obstructive pulmonary disease and a 
cerebrovascular accident were also identified as conditions 
that played a role in the veteran's demise.  The physician 
who completed the death certificate also listed hypertensive 
vascular disease as a significant condition contributing to 
the cause of the veteran's death.  

At the time of the veteran's death, service connection had 
been established for hypertensive cardiovascular disease, 
which was evaluated as 30 percent disabling.  Throughout the 
current appeal, the appellant has asserted that the veteran's 
service-connected hypertensive cardiovascular disease 
materially contributed to his death.  

According to the service medical records, in September 1948, 
the veteran was treated for a mild upper respiratory 
infection.  Also, an April 1963 medical examination report 
notes that the veteran was hospitalized in the previous month 
for treatment of bronchitis, which had resolved.  
Additionally, a February 1967 hospitalization report 
indicates that the veteran was hospitalized in March 1963 for 
influenza.  Significantly, however, the service medical 
records are negative for complaints of, treatment for, or 
findings of a lung tumor, chronic obstructive pulmonary 
disease, or a cerebrovascular problem.  In fact, chest x-rays 
taken in August 1969, as well as those taken at the 
retirement examination in October 1969 were normal.  
Furthermore, a medical board examination conducted in June 
1969, as well as the retirement examination completed in 
October 1969, specifically revealed that the veteran's lungs 
and chest, head, and neurological systems were normal.  

The veteran retired from active military service in May 1970.  
Between September and October 1979, the veteran was 
hospitalized for a recent inferolateral myocardial infarction 
and controlled hypertension.  In the discharge summary report 
from this hospitalization, the veteran's private physician 
noted that the veteran had a history of chronic bronchitis 
secondary to excessive smoking.  Multiple chest x-rays taken 
during the hospitalization showed clear lung fields.  
Furthermore, chest x-rays taken during a November 1981 
hospitalization for right ureteral colic and for an abdominal 
mass (on the left side of the abdomen) showed clear lung 
fields.  

In an October 1982 medical report, the veteran's private 
physician noted, in pertinent part, that the veteran had a 
history of chronic bronchitis secondary to excessive smoking 
and that (at the time of the evaluation) he smoked three 
packs of cigarettes a day and drank a moderate amount of 
alcoholic beverages.  The physician diagnosed organic heart 
disease, an old inferolateral myocardial infarction, 
arteriosclerotic cardiovascular disease (ASCVD), and 
hypertensive cardiovascular disease.  

A November 1982 VA examination demonstrated that the 
veteran's head was normal, that his lungs were clear to 
percussion and auscultation, and that his neurological system 
was normal.  Subsequently, chest x-rays taken at a VA 
cardiovascular examination conducted in March 1985 showed no 
evidence of an infiltrate or consolidation in either lung.  
The radiologist reviewing the films provided the impression 
of no active lung disease.  

In January 1987, the veteran was hospitalized for treatment 
for various cardiovascular disorders, including angina 
pectoris, hypertension, an old myocardial infarction, and 
arteriosclerotic cardiovascular disease.  A physical 
examination completed during this hospitalization reflected 
the presence of a few fine vascular rales, especially on the 
left side.  Chest x-rays showed clear lung fields.  

An examination completed in early May 1987 reflected diffuse 
wheezes throughout the veteran's lung fields, with fair entry 
bilaterally.  The examining physician diagnosed, in relevant 
part, cigarette smoking with bilateral wheezes.  Later in the 
same month, the veteran was again hospitalized for treatment 
of various cardiovascular disorders, including corrected 
ventricular dysrhythmias, coronary insufficiency, ASCVD, an 
old inferior myocardial infarction, and hypertensive 
cardiovascular disease.  A physical examination conducted 
during the hospitalization demonstrated the presence of a few 
fine basilar rales but no wheezing.  Subsequently, a physical 
examination conducted in November 1987 showed the presence of 
rhonchi on both sides but no wheezing or rales.  Chest x-rays 
showed clear lung fields.  

At an October 1988 examination, the veteran reported having a 
history of bronchitis and a productive cough.  A physical 
evaluation demonstrated that the veteran's head was normal, 
that his lungs were clear to percussion and auscultation, and 
that there was no evidence of any wheeze or rales.  

In May 1989, the veteran was hospitalized for acute low back 
pain.  Additional diagnoses included degenerative bone and 
joint disease, atherosclerotic cardiovascular disease, old 
myocardial infarction, and hypertension.  Chest x-rays showed 
clear lung fields.  A physical examination conducted during 
this hospitalization revealed the presence of rhonchi in the 
veteran's lungs.  His head was found to be unremarkable.  Two 
months later, in July 1989, the veteran was admitted due to 
complaints of intermittent vertigo for the previous four 
weeks.  He reported that he continued to smoke but denied 
alcohol intake.  A physical examination reflected, in 
relevant part, an unremarkable head and the presence of 
rhonchi in his lungs.  Chest x-rays showed clear lung fields.  
The veteran's vertigo was found to be secondary to his 
hypertensive cardiovascular disease.  A physical examination 
conducted one year later, in July 1990, revealed that the 
veteran's chest was clear to auscultation and percussion.  

Computerized tomography completed on the veteran's head in 
May 1992 provided the impression of cerebral atrophy and 
small areas of hypodensity in the superior aspect of both 
parietal lobes (particularly on the right) which suggested 
areas of ischemic infarction.  Additionally, chest x-rays 
showed clear lung fields.  

Medical records dated in September 1995 note diagnoses of a 
tumor obstructing the right upper lobe bronchus, pneumonia 
(of an unknown organism), and chronic obstructive pulmonary 
disease.  An addendum was written on one September 1995 
report that the veteran continued, at that time, to smoke 
one-and-a-half packs of cigarettes per day.  Chest x-rays 
taken in the following month showed a right suprahilar mass 
which had slightly worsened since the previous month's 
studies, a right perihilar pneumonic infiltration, and small 
right-sided effusion.  


Between October and November 1995, the veteran was 
hospitalized for three days with complaints of severe 
headaches and near syncopal attacks.  Computerized tomography 
completed on the veteran's brain showed age-related atrophy, 
old bilateral infarcts unchanged from a prior study, and an 
old right frontal infarct which had occurred since the 
previous study of May 1992.  No other acute intracranial 
abnormality was identified.  Chest x-rays showed a right 
mid-lung field mass, a hilar and mediastinal mass which was 
consistent with malignancy, and right upper lobe infiltrates.  
Diagnoses on discharge included severe vascular headaches, a 
tumor of the right lung, chronic obstructive pulmonary 
disease, hypertension, arteriosclerotic heart disease, and 
noninsulin dependent diabetes mellitus.  

According to the records of the veteran's terminal 
hospitalization in January 1996, his diagnoses included (with 
the principal diagnosis listed first):  acute pulmonary 
edema, pneumonia, a lung tumor, chronic obstructive pulmonary 
disease, hypertensive cardiovascular disease, ASCVD, and 
arteriosclerosis.  (An examination on the day of admission 
also included the diagnosis of an old cerebrovascular 
accident.)  These medical records also indicate that the 
veteran's attending physician during this hospitalization was 
his private physician.  

In April 1996 (following the veteran's death), his private 
physician explained that he had treated the veteran since 
July 1979 for various disorders, including an acute 
myocardial infarction associated with pulmonary 
decompensation, hypertension, hyperlipidemia, and a cerebral 
vascular accident (in 1983).  The physician noted that, in 
September 1995, the veteran complained of shortness of 
breath.  A lesion on his right upper lobe was discovered, and 
he was subsequently treated with chemotherapy.  According to 
this physician, the veteran was admitted in January 1996 due 
to complaints of severe shortness of breath.  The physician 
explained that 

the veteran's final diagnoses (for his terminal 
hospitalization) included:  acute pulmonary edema, pneumonia, 
cancer of the right lung, ASCVD, an old myocardial 
infarction, hypertensive cardiovascular disease, and an old 
cerebral vascular accident.  

Subsequently, in an October 1998 report, a VA cardiologist 
explained that he had reviewed the veteran's records.  The 
cardiologist expressed his opinion that the principal cause 
of the veteran's death was lung cancer with advanced 
obstructive pulmonary disease, which caused respiratory 
failure and pneumonia.  Additionally, the cardiologist stated 
that the veteran's "hypertensive cardiovascular disease must 
have contributed partially to his terminal pulmonary edema, 
but I don't think [that] it contributed to his death.  It was 
his end-stage widespread cancer that principally caused [his] 
death, not his hypertensive cardiovascular disease."  The 
cardiologist then reiterated that, in addition to the 
veteran's lung cancer, his advanced pulmonary disease 
materially contributed to his death.  

The above-cited medical records do not support a finding that 
the veteran had a lung tumor, chronic obstructive pulmonary 
disease, or a cerebrovascular accident which originated 
during his military service.  According to these medical 
reports, the veteran's cerebral vascular accident occurred in 
1983 (and, according to the death certificate, the 
approximate interval between the onset of the veteran's 
cerebrovascular accident and his death in January 1996 was 
two years), and the first evidence of a lung tumor or chronic 
obstructive pulmonary disease was dated in 1995.  No 
competent evidence has been received which associates the 
veteran's lung tumor, chronic obstructive pulmonary disease, 
or cerebrovascular accident with his active military duty 
(and, particularly, with the in-service episodes of a mild 
upper respiratory infection in September 1948, bronchitis in 
March 1963, or 

influenza in March 1963).  In addition, the claims folder 
contains no competent evidence of a malignant lung tumor, 
brain thrombosis, or brain hemorrhage within a year after the 
veteran's separation from military duty.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Turning to the appellant's specific assertion concerning the 
effect of the veteran's service-connected hypertensive 
cardiovascular disease on his death, the Board finds that the 
medical records which have been obtained and associated with 
the claims folder support her claim that the veteran's 
service-connected hypertensive cardiovascular disease 
materially contributed to his death.  Significantly, the 
certificate of death lists the veteran's service-connected 
hypertensive vascular disease as a significant condition 
which contributed to the cause of his death.  Furthermore, 
the private physician who completed the death certificate and 
who certified the document is also the same physician who had 
treated the veteran since 1979. 

The Board acknowledges that a VA cardiologist, who had 
reviewed the veteran's records, stated in an October 1998 
memorandum that the principal causes of the veteran's death 
were his lung cancer and his advanced obstructive pulmonary 
disease and that his hypertensive cardiovascular disease was 
not a principal cause of his demise.  Significantly, however, 
the cardiologist also specifically stated that the veteran's 
"hypertensive cardiovascular disease must have contributed 
partially to his terminal pulmonary edema."  

Based on the opinions of both the veteran's private physician 
and the VA cardiologist who recently reviewed the veteran's 
records, the Board concludes that the veteran's 
service-connected hypertensive cardiovascular disease was a 
contributory cause of his demise.  In particular, the Board 
has determined, based on 

these medical opinions, that the veteran's service-connected 
hypertensive cardiovascular disease was of such a nature that 
the disorder had a material influence in accelerating his 
death.  38 C.F.R. § 3.312(c)(4) (1999).  Consequently, the 
Board concludes that the evidence supports the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  


ORDER

The claim of service connection for the cause of the 
veteran's death is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

